 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. Standard Brands Paint Company and United Food & Commercial Workers Union, Local 101, 135, 324, 770, 870, 1036, 1167, 1288, 1428, and 1442 Major Paint Company and mercial Workers Union, Local 101, 135, 770, 
870, 1036, 1167, 1288, 1428, and 1442. Cases 31±CA±21895, 31±CA±21896, 31±CA±21914, 31±CA±21992, and 31±CA±21993 June 26, 1997 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX AND HIGGINS On January 17, 1997, the National Labor Relations Board issued a Decision and Order,1 ing the Respondent, Standard Brands Paint Company and Major Paint Company, a single employer, to make unit employees whole, with interest, for any loss of 
ful layoffs and the Respondent's unlawful failure to 
grant employees contractually mandated vacation leave 
with pay, and to make the unit employees whole, with 
interest, by reimbursing them for any expenses ensuing 

tion of a change in the health care provider for its unit 
employees. A controversy having arisen over the amounts due, on April 29, 1997, the Regional Director for Region 31 
issued a compliance specification and notice of hearing 
alleging the amounts due under the Board's Order, and 
notifying the Respondent that it should file a timely 

tions. Although properly served with a copy of the 
compliance specification, the Respondent failed to file 
an answer. By letter dated May 21, 1997, the General Counsel 
ance specification had been received and that unless an 

mary judgment would be sought. The Respondent filed 
no answer. 1 322 NLRB No. 156. On June 2, 1997, the General Counsel filed with the Board a motion to transfer case to the Board and for Summary Judgment, with exhibits attached. On June 3, ceeding to the Board and a Notice to Show Cause why the motion should not be granted. The Respondent 
again filed no response. The allegations in the motion puted. Ruling on the Motion for Summary Judgment tions provides that the Respondent shall file an answer lations states: If the respondent fails to file any answer to the specification within the time prescribed by this section, the Board may, either with or without taking evidence in support of the allegations of the specification and without further notice to the respondent, find the specification to be true and 
enter such order as may be appropriate. According to the uncontroverted allegations of the Motion for Summary Judgment, the Respondent, de-spite having been advised of the filing requirements, ent's failure to file an answer, we deem the allegations 
in the compliance specification to be admitted as true, and grant the General Counsel's Motion for Summary Judgment. Accordingly, we conclude that the net amounts due the unit employees are as stated in the compliance specification and we will order payment by 
ees, plus interest accrued on those amounts to the date of payment.2 ORDER The National Labor Relations Board orders that the Respondent, Standard Brands Paint Company and Major Paint Company, a single employer, Torrance, California, its officers, agents, successors, and assigns, shall make whole the individuals named in the compli-2 The specification reserves for future determination any amounts owed by the Respondent for any expenses incurred because of the Respondent's unilateral implementation of a change in the health care provider for the unit employees. 323 NLRB No. 191  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 
ner prescribed in New Horizons for the Retarded, 283 
NLRB 1173 (1987), minus tax withholdings required by Federal and state laws. The total amount set forth in the specification is: $217,776.31. Dated, Washington, D.C. June 26, 1997 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Sarah M. Fox, Member llllllllllllllllll John E. Higgins, Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD 